FILED
                            NOT FOR PUBLICATION                                 NOV 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KHOSROU HAJIKHAN MOHAMMADI,                       No. 06-74445

              Petitioner,                         Agency No. A078-675-930

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 2, 2010 **
                              San Francisco, California

Before: THOMAS and IKUTA, Circuit Judges, and RESTANI, Judge.***

       Substantial evidence supports the BIA’s conclusion that Mohammadi’s

experiences in Peru did not rise to the level of past persecution, given that



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jane A. Restani, Judge of the United States Court of
International Trade, sitting by designation.
Mohammadi failed to show that the unfulfilled threats forming the “primary part of

[his] past persecution claim” were either “especially menacing,” Lim v. INS, 224

F.3d 929, 936 (9th Cir. 2000), or “accompanied by . . . violent confrontations,

near-confrontations and vandalism,” Mashiri v. Ashcroft, 383 F.3d 1112, 1119 (9th

Cir. 2004). Substantial evidence likewise supports the BIA’s conclusion that

Mohammadi lacked a well-founded fear of future persecution. The 2002 and 2003

Country Reports on Peru are silent regarding discrimination against Middle

Easterners or those perceived to be Muslim, see Kazlauskas v. INS, 46 F.3d 902,

906 (9th Cir. 1995), and Mohammadi did not rebut the government’s argument that

he could reasonably relocate to a bigger city in Peru to avoid the problems he

experienced in the small town of Barranca, see 8 C.F.R. § 208.13(b)(2)(ii).

Therefore, the BIA’s denial of Mohammadi’s asylum and withholding of removal

claims was supported by substantial evidence.

      Because Mohammadi presented no evidence of past torture or of country

conditions conducive to future torture, substantial evidence also supports the BIA’s

conclusion that Mohammadi is ineligible for relief under the Convention Against

Torture. See 8 C.F.R. § 1208.16(c)(3). Remand to the agency for further

proceedings is unnecessary because Mohammadi has not established that he

suffered any prejudice from the translation problems at his removal hearing and


                                          2
therefore has shown no violation of his due process rights. See, e.g., Gutierrez-

Chavez v. INS, 298 F.3d 824, 830 (9th Cir. 2002).

      PETITION DENIED.




                                          3